Citation Nr: 1502702	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  08-36 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable initial disability rating for service-connected bilateral hearing loss.

REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2012, the Veteran presented sworn testimony during a personal hearing, which was chaired by the undersigned Veterans Law Judge.  A copy of the transcript has been reviewed and is associated with the file.  At the hearing, the Veteran submitted additional evidence directly to the Board; he also submitted a written waiver of local consideration of the evidence at that time.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

In February 2013, the Board remanded the Veteran's claim for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

FINDINGS OF FACT

1.  During the appeal period, bilateral hearing loss was shown to have been productive of no more than a Level I hearing impairment in each ear.

2.  The Veteran's service-connected bilateral hearing loss does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the service-connected bilateral hearing loss, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the June 2006 rating decision, the RO issued letters in June 2005 and March 2006 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted, in the June 2006 rating action, the RO granted service connection for bilateral hearing loss and evaluated this disability as noncompensable from March 31, 2005.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in June 2006, November 2008, April 2012, and April 2013.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be detailed below, the April 2012 audiological examination pure tone hearing thresholds results were not adequate for rating purposes.  The Board finds that the June 2006, November 2008, and April 2013 VA examinations obtained here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

The Board notes that the Veteran submitted an October 2012 private audiogram from B.W. at Ear, Nose, Throat and Facial Plastic Surgery Consultants.  However, it was not clear what test was used in that audiogram.  In February 2013, the Board remanded the Veteran's case in order to obtain authorization from the Veteran and contact B.W. and ask for clarification on the October 2012 audiogram.  In this case, the Veteran has been notified of the attempt that the VA has made to obtain these records.  To the extent that such medical evidence exists, it is the Veteran's responsibility to furnish it directly to VA so that VA can obtain it.  See VA notification dated February 2013.  However, the Veteran did not respond to the requested authorization. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a noncompensable evaluation throughout the appeal period.  As will be detailed below, the Board finds that the noncompensable evaluation should not be disturbed; therefore, a staged rating is not warranted.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the evaluation is not adequate, further determinations must be made in consideration with factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  The matter may need a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Id.

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2014); Table VI; and Table VII (also DC 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2014).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks an initial disability rating in excess of the currently assigned noncompensable evaluation for his service-connected bilateral hearing loss.  As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.

The Board observes that the June 2006 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
25
25
28
LEFT
30
35
25
20
27

Average pure tone threshold was 28 decibels in the right ear with speech recognition ability of 96 percent, and average pure tone threshold was 27 decibels in the left ear with speech recognition ability of 96 percent.

Applying the results of the Veteran's June 2006 VA audiogram reveals no worse than Level I hearing acuity in the each ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating was warranted for bilateral hearing loss based on the June 2006 VA examination.

In November 2008, the Veteran was afforded a second audiological examination and the report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
25
30
28
LEFT
30
25
25
25
26

Average pure tone threshold was 28 decibels in the right ear with speech recognition ability of 92 percent, and average pure tone threshold was 26 decibels in the left ear with speech recognition ability of 96 percent.

When asked if his hearing loss impacted his ability to conduct activities of daily living, the Veteran responded that he "tries to ignore it but concerned because it happens more frequently."  See, e.g., VA examination report dated November 2008.

Applying the results of the Veteran's November 2008, VA audiogram reveals no worse than Level I hearing acuity in the each ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is also warranted for bilateral hearing loss based on the November 2008 VA examination.

In April 2012, the Veteran was afforded a third audiological examination; however, the pure tone threshold results were not valid for rating purposes.  The Veteran denied any significant changes to his bilateral hearing loss since his last examination in November 2008.  When asked if his hearing loss impacted his ability to conduct activities of daily living, the Veteran reported that as a semi-truck driver his bilateral hearing loss has affected his driving, such as difficulty hearing turning signals.  Moreover, he reported difficulty understanding children's voices.

At the September 2012 Board hearing, the Veteran presented personal testimony concerning his worsening hearing loss symptomatology.  In particular, he described the functional impact of his bilateral hearing loss; namely, he must frequently ask people to repeat themselves.  He also described his hearing loss as intermittent.  The Veteran also testified that he underwent a VA audiological examination in April 2012; however, the results returned inclusive. 

Pursuant to the February 2013 Board Remand, the Veteran was afforded a fourth audiological examination, in April 2013, and the report revealed the following:







HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
45
50
49
LEFT
45
45
40
35
41

Average pure tone threshold was 48 decibels in the right ear with speech recognition ability of 96 percent, and average pure tone threshold was 41 decibels in the left ear with speech recognition ability of 100 percent.

When asked if his hearing loss impacted his ability to conduct activities of daily living, the Veteran responded his hearing loss is detrimental to him, because he drives a semi-truck and that the inability to hear while driving is dangerous.  He reported it is difficult to hear others in the next room, and that it is inconvenient.  See, e.g., VA examination report dated April 2013.

Applying the results of the Veteran's April 2013 VA audiogram reveals no worse than Level I hearing acuity in each ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is also warranted for bilateral hearing loss based on the April 2013 VA examination.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable disability rating assigned for the Veteran's service-connected bilateral hearing loss.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111, aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified (in the rating schedule) are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  The very problems reported by this Veteran, such as not able to hear others in the next room and having to ask others to repeat themselves are contemplated by the schedular criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board finds that a remand for referral for consideration of extraschedular rating is, not warranted.  The rating criteria is, therefore, adequate to evaluate the Veteran's bilateral hearing loss disability.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 
In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  It was noted by the April 2012 VA examiner that the Veteran complained of difficulty understanding children's voices and unable to hear others in the next room.  The Veteran also indicated that the hearing loss affects his ability to hear turning signals during the course of his employment as a semi-truck driver.  However, the Veteran has made no contentions indicating that his bilateral hearing loss has prevented him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.

For reasons and bases stated above, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his bilateral hearing loss.  The claim is therefore denied.


ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


